                                          Case 5:20-cv-05799-LHK Document 153 Filed 09/18/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4
                                                                      UNITED STATES DISTRICT COURT
                                   5

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7                                        SAN JOSE DIVISION

                                   8
                                         NATIONAL URBAN LEAGUE, et al.,                    Case No. 20-CV-05799-LHK
                                   9
                                                       Plaintiffs,                         ORDER RE: PRIVILEGE
                                  10                                                       DECLARATION AND DOCUMENTS
                                                 v.                                        FOR IN CAMERA REVIEW
                                  11
                                         WILBUR L. ROSS, et al.,
                                  12
Northern District of California




                                                       Defendants.
 United States District Court




                                  13

                                  14
                                              Defendants’ declaration in support of their privilege assertions, which is due on September
                                  15
                                       19, 2020 at 10 a.m. Pacific Time, shall address all documents on Defendants’ September 13, 2020
                                  16
                                       privilege log and Defendants’ September 18, 2020 privilege log. Defendants’ production of
                                  17
                                       privileged documents for in camera review, which are due on September 19, 2020 at noon Pacific
                                  18
                                       Time, shall include all documents on Defendants’ September 13, 2020 privilege log and
                                  19
                                       Defendants’ September 18, 2020 privilege log.
                                  20
                                       IT IS SO ORDERED.
                                  21
                                       Dated: September 18, 2020
                                  22
                                                                                       ______________________________________
                                  23                                                   LUCY H. KOH
                                                                                       United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28                                                   1
                                       Case No. 20-CV-05799-LHK
                                       ORDER RE: PRIVILEGE DECLARATION AND DOCUMENTS FOR IN CAMERA REVIEW
